Name: Commission Regulation (EEC) No 1646/86 of 28 May 1986 re-establishing the levying of customs duties on methanol (methyl alcohol), falling within subheading 29.04 A I, originating in Bahrain, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  Asia and Oceania
 Date Published: nan

 29 . 5. 86 Official Journal of the European Communities No L 144/37 COMMISSION REGULATION (EEC) No 1646/86 of 28 May 1986 re-establishing the levying of customs duties on methanol (methyl alcohol), falling within subheading 29.04 A I , originating in Bahrain, to which the prefe ­ rential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply Community originating in Bahrain reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Bahrain, HAS ADOPTED THIS REGULATION : Article 1 As from 31 May 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products originating in Bahrain : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of, the countries of territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs &lt; duties on imports of te products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of methanol (methyl alcohol), falling within subheading 29.04 A I, originating in Bahrain, the individual ceiling was fixed at 3 300 000 ECU ; whereas, on 28 May 1986, imports of these products into the CCT heading No Description 29.04 A I (NIMEXE code 29.04-11 ) Methanol (methyl alcohol) Article 2 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 352, 30. 12. 1985, p. 1 .